



SIXTEENTH MODIFICATION OF OFFICE LEASE
THIS SIXTEENTH MODIFICATION OF OFFICE LEASE (this “Sixteenth Modification”) is
entered into as of the 5th day of July, 2018 (the “Effective Date”), by and
between CRESCENT TC INVESTORS, L.P., a Delaware limited partnership
(“Landlord”), and WESTWOOD MANAGEMENT CORP., a New York corporation (“Tenant”).
RECITALS:
A.    The Crescent, a Texas joint venture, predecessor-in-interest to Landlord,
and Tenant executed that certain Office Lease, dated April 9, 1990 (the
“Original Lease”), covering certain space therein designated as Suite 1110,
containing approximately 1,621 rentable square feet (the “Original Premises”),
situated on the eleventh floor of 300 Crescent Court which is part of an office
building commonly known as The Crescent®, located at 100, 200 and 300 Crescent
Court, Dallas, Texas (the “Office Building”).
B.    The Original Lease has been amended by (i) that certain First Modification
of Office Lease dated September 11, 1991 (the “First Modification”), pursuant to
which the Original Premises were expanded to include an additional 1,783
rentable square feet to consist of a total of 3,404 rentable square feet; (ii)
that certain Second Modification of Office Lease dated September 27, 1991 (the
“Second Modification”), pursuant to which an error in the amount of the monthly
installments of Basic Rental was corrected; (iii) that certain Third
Modification of Office Lease dated October 5, 1994 (the “Third Modification”),
pursuant to which Tenant relocated to Suite 1320, containing approximately 5,322
rentable square feet located in 300 Crescent Court, Dallas, Texas (hereinafter
referred to as the “New Premises”); (iv) that certain Letter Agreement dated
June 15, 1995 (the “Letter Agreement”), pursuant to which the term of the
Original Lease was extended for an additional five (5) years, through and
including March 31, 2000; (v) that certain Fourth Modification of Office Lease
dated April 26, 1996 (the “Fourth Modification”), pursuant to which the New
Premises were expanded to include an additional 2,691 rentable square feet
located at 200 Crescent Court, Dallas, Texas (the “First Expansion Space”) and
an additional 1,770 rentable square feet located in 300 Crescent Court, Dallas,
Texas (the “Second Expansion Space”), and the term of the Original Lease was
extended through June 30, 2001; (vi) that certain Fifth Modification of Office
Lease dated May 30, 1996 (the “Fifth Modification”), pursuant to which the New
Premises were expanded to include an additional 167 rentable square feet located
at 200 Crescent Court, Dallas, Texas (the “Third Expansion Space”); (vii) that
certain Sixth Modification of Office Lease dated September 18, 1997 (the “Sixth
Modification”), pursuant to which the New Premises were expanded to include an
additional 1,038 rentable square feet located at 200 Crescent Court, Dallas,
Texas (the “Fourth Expansion Space”); (viii) that certain Seventh Modification
of Office Lease dated June 24, 1998 (the “Seventh Modification”), pursuant to
which the New Premises were reduced by approximately 3,896 rentable square feet
of space located at 200 Crescent Court, Dallas, Texas (the “Released Space”) and
expanded to include an additional 5,818 rentable square feet located on the
thirteenth floor of 200 and 300 Crescent Court, Dallas, Texas (the “Fifth
Expansion Space”); (ix) that certain Eighth Modification of Office Lease dated
September 21, 1998 (the “Eighth Modification”), pursuant to which the New
Premises were expanded to include an additional 665 rentable square feet located
on the thirteenth floor of 200 Crescent Court, Dallas, Texas (the “Sixth
Expansion




The Crescent®/Westwood Management Corporation
-1-
20750729v.5

--------------------------------------------------------------------------------





Space”); (x) that certain Ninth Modification of Office Lease dated November 25,
2003 (the “Ninth Modification”), pursuant to which the Lease Term was extended
and the New Premises, together with the First Expansion Space, the Second
Expansion Space, the Third Expansion Space, the Fourth Expansion Space, the
Fifth Expansion Space and the Sixth Expansion Space, and as reduced by the
Released Space, were substituted with approximately 22,002 rentable square feet
located on the 12th floor of 200 Crescent Court (the “Relocated Premises”); (xi)
that certain Tenth Modification of Office Lease dated February 24, 2004 (the
“Tenth Modification”), pursuant to which the Relocated Premises were redefined
to contain 21,587 rentable square feet of space; (xii) that certain Eleventh
Modification of Office Lease dated December 9, 2010 (the “Eleventh
Modification”), pursuant to which the Lease Term was extended and the Relocated
Premises were expanded to include Suite 1300, containing approximately 3,968
rentable square feet, located on the 13th floor of 200 Crescent Court (the
“Seventh Expansion Space”); (xiii) that certain Twelfth Modification of Office
Lease dated August 17, 2012 (the “Twelfth Modification”), pursuant to which the
Relocated Premises were expanded to include additional space located on the 13th
floor of 200 Crescent Court containing approximately 2,683 rentable square feet
(the “Eighth Expansion Space”); (xiv) that certain Thirteenth Modification of
Office Lease dated October 9, 2014 (the “Thirteenth Modification”), pursuant to
which the Relocated Premises were expanded to include additional space located
on the 13th floor of 200 Crescent Court containing approximately 1,210 rentable
square feet (the “Ninth Expansion Space”); (xv) that certain Fourteenth
Modification of Office Lease dated February 5, 2015 (the “Fourteenth
Modification”), pursuant to which the Relocated Premises were expanded to
include additional space located on the 4th floor of 200 Crescent Court
containing approximately 4,747 rentable square feet (the “Tenth Expansion
Space”); and (xvi) that certain Fifteenth Modification of Office Lease dated
June 30, 2015 (the “Fifteenth Modification”), pursuant to which the Lease Term
was extended, the Relocated Premises were expanded to include additional space
located on the 12th floor of 100 Crescent Court containing approximately 17,376
rentable square feet (the “Eleventh Expansion Space”) and the Seventh Expansion
Space, Eighth Expansion Space, Ninth Expansion Space and Tenth Expansion Space
were released by Tenant.
C.    The Original Lease, as modified by the First Modification, the Second
Modification, the Third Modification, the Letter Agreement, the Fourth
Modification, the Fifth Modification, the Sixth Modification, the Seventh
Modification, the Eighth Modification, the Ninth Modification, the Tenth
Modification, the Eleventh Modification, the Twelfth Modification, the
Thirteenth Modification, the Fourteenth Modification and the Fifteenth
Modification, is hereinafter referred to as the “Lease”. The Relocated Premises,
together with the Eleventh Expansion Space, collectively containing
approximately 38,963 rentable square feet, are hereinafter referred to as the
“Current Premises”. Unless otherwise expressly provided herein, capitalized
terms used herein shall have the same meanings as designated in the Lease.
D.    Landlord and Tenant desire to further amend and modify the Lease in
certain respects as provided herein.




The Crescent®/Westwood Management Corp.
-2-
20750729v.5

--------------------------------------------------------------------------------









AGREEMENT:
In consideration of the sum of Ten Dollars ($10.00), the mutual covenants and
agreements contained herein and in the Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby further amend and modify the Lease as follows:
1.    Premises. Effective as of September 1, 2018, the Lease is hereby modified
and amended to include approximately 4,745 rentable square feet, located on the
12th floor of 100 Crescent Court as shown on Exhibit A attached hereto (the
“Twelfth Expansion Space”). If Landlord is delayed in delivering possession of
the Twelfth Expansion Space due to any reason, including Landlord’s failure to
Substantially Complete the Landlord Work by September 1, 2018, or for any other
reason, such delay shall not be a default by Landlord, render this Sixteenth
Modification void or voidable, or otherwise render Landlord liable for damages.
Notwithstanding anything to the contrary contained in the foregoing, if Landlord
has not delivered the Twelfth Expansion Space on or before December 1, 2018 with
the Landlord Work Substantially Complete, subject to Tenant Delay, then Tenant
shall, as its sole remedy, receive a credit against the Basic Rental and
Additional Rental next due and owing after December 1, 2018, in an amount equal
to the number of days of delay in Landlord’s delivery of the Twelfth Expansion
Space between the period commencing December 1, 2018 and continuing through the
date Landlord delivers the Twelfth Expansion Space with the Landlord Work
Substantially Complete. Tenant hereby acknowledges and agrees that the Twelfth
Expansion Space is leased by Tenant subject to all terms and conditions of the
Lease, as modified by this Sixteenth Modification. From and after September 1,
2018, the term “Premises” wherever used in the Lease or in this Sixteenth
Modification shall mean the Current Premises together with the Twelfth Expansion
Space, collectively containing 43,708 rentable square feet.
2.    Basic Rental for Twelfth Expansion Space. Effective as of September 1,
2018, the Basic Rental due and payable for the Twelfth Expansion Space shall be
in the following amounts:




The Crescent®/Westwood Management Corp.
-3-
20750729v.5

--------------------------------------------------------------------------------









Lease Months
Annual Basic Rental Rate Per Rentable Square Foot




Monthly Basic Rental Installment
9/1/2018 – 11/30/2018
$0
$0
12/1/2018 – 11/30/2019
$36.00
$14,235.00
12/1/2019 – 11/30/2020
$37.08
$14,662.05
12/1/2020 – 11/30/2021
$38.19
$15,100.96
12/1/2021 – 11/30/2022
$39.34
$15,555.69
12/1/2022 – 11/30/2023
$40.52
$16,022.28
12/1/2023 – 11/30/2024
$41.74
$16,504.69
12/1/2024 – 12/31/2025
$42.99
$16,998.96


    
Rent for the Twelfth Expansion Space shall be paid in addition to Rent for the
Current Premises, and all Rent shall be payable in accordance with the terms and
provisions of the Lease, as modified by this Sixteenth Modification.
3.    Tenant’s Proportionate Share. Effective as of September 1, 2018, Tenant’s
proportionate share shall be adjusted to include the Twelfth Expansion Space.
4.    Actual Operating Expenses. The Basic Rental rates in Paragraph 2 above
have been determined on a “net” lease basis. Accordingly, effective as of
September 1, 2018, Tenant shall pay Tenant’s proportionate share of Actual
Operating Expenses with respect to the Twelfth Expansion Space, without
adjustment for a base year or expense stop. Notwithstanding anything to the
contrary contained in the foregoing, provided no uncured event of default exists
under the Lease beyond applicable notice and cure periods, Landlord agrees to
abate Tenant’s proportionate share of Actual Operating Expenses (but not the
electrical costs described in Paragraph 7(b) of the Lease) due with respect to
the Twelfth Expansion Space for the period commencing September 1, 2018 and
continuing through November 30, 2018.
5.    Condition of Twelfth Expansion Space. TENANT ACCEPTS THE TWELFTH EXPANSION
SPACE IN ITS CURRENT “AS IS” CONDITION AND CONFIGURATION, AND ACKNOWLEDGES THAT
LANDLORD MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT THERETO, NOR IS
TENANT RELYING ON ANY REPRESENTATIONS OR WARRANTIES PURPORTEDLY MADE BY LANDLORD
OR LANDLORD’S AGENTS AND EMPLOYEES. However, Landlord agrees to cause leasehold
improvements to be constructed in the Twelfth Expansion Space pursuant to the
Work Letter attached hereto as Exhibit B, which shall be executed by Landlord,
Tenant, and Landlord’s construction manager, Crescent Property Services, LLC.
6.    Parking. Effective as of September 1, 2018, Tenant shall have the right to
lease up to 14 additional unreserved parking spaces in the Parking Facilities in
accordance the Parking Agreement attached to the Ninth Modification as Rider No.
3, as modified by the Eleventh Modification, the Twelfth Modification, the
Thirteenth Modification, the Fourteenth Modification




The Crescent®/Westwood Management Corp.
-4-
20750729v.5

--------------------------------------------------------------------------------





and the Fifteenth Modification. The rates payable for any unreserved and
reserved parking spaces leased by Tenant shall be as set forth in Paragraph 11
of the Eleventh Modification.
7.    Right of First Refusal. Tenant’s right of first refusal pursuant to Rider
No. 1 attached to the Fifteenth Modification is hereby deleted in its entirety.
8.    Sublease. Notwithstanding any provision contained in the Lease to the
contrary, (a) Landlord hereby consents to the sublease by Tenant of up to 50% of
the Twelfth Expansion Space to Justin State Bank, and (b) such sublease shall
not cause a termination of or otherwise affect or limit any of Tenant’s rights
or options pursuant to the Lease, as modified by this Sixteenth Modification.
9.    Broker. Tenant represents and warrants that no broker or agent has
represented Tenant in connection with this Sixteenth Modification, other than
Jones Lang LaSalle Brokerage, Inc. (“JLL”), whose commission shall be paid by
Landlord in accordance with a separate agreement between Landlord and JLL. Each
party shall indemnify and defend the other party against any Claims for real
estate commissions or fees in connection with this Sixteenth Modification made
by any party claiming through the indemnifying party (except that Landlord shall
be responsible for paying the commission becoming due to JLL as provided in the
preceding sentence). The foregoing indemnification obligation of each
indemnifying party shall include indemnification of any affiliates or
subsidiaries of the foregoing, and all of their respective officers, directors,
employees, shareholders, members, partners, agents and contractors (and, in the
case of Landlord as the indemnified party, shall include Landlord’s mortgagees
and the manager of the Office Building).
10.    ERISA Representation. Tenant represents that (i) neither Tenant nor any
entity controlling or controlled by Tenant owns a ten percent (10%) or more
interest (within the meaning of Prohibited Transaction Class Exemption 84-14) in
JPMorgan Chase Bank, N.A. (“JPMorgan”) or any of JPMorgan’s affiliates, and (ii)
neither JPMorgan, nor any of its affiliates, owns a ten percent (10%) or more
interest in Tenant or any entity controlling or controlled by Tenant.
11.    Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this Sixteenth Modification to Landlord. If Tenant
fails to execute and deliver a signed copy of this Sixteenth Modification to
Landlord by 5:00 p.m. (Dallas, Texas time), on July 6, 2018, it shall be deemed
null and void and shall have no force or effect, unless otherwise agreed in
writing by Landlord. Landlord’s acceptance, execution and return of this
document shall constitute Landlord’s agreement to waive Tenant’s failure to meet
the foregoing deadline.
12.    Miscellaneous. This Sixteenth Modification shall become effective only
upon full execution and delivery of this Sixteenth Modification by Landlord and
Tenant. This Sixteenth Modification contains the parties’ entire agreement
regarding the subject matter covered by this Sixteenth Modification, and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this Sixteenth Modification.
Except as modified by this Sixteenth Modification, the terms and provisions of
the Lease shall remain in full force and effect, and the Lease, as modified by
this Sixteenth Modification, shall be binding upon and shall inure to the
benefit of the parties




The Crescent®/Westwood Management Corp.
-5-
20750729v.5

--------------------------------------------------------------------------------





hereto, their successors and permitted assigns. In case of a conflict between
the Lease and this Sixteenth Modification, the terms of this Sixteenth
Modification shall control.
13.    Ratification. Landlord and Tenant hereby ratify and confirm their
respective obligations under the Lease and each party represents and warrants to
the other that to its current actual knowledge, it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and full force and effect, and (b)
to its current actual knowledge, Tenant has no claims, counterclaims, set-offs
or defenses against Landlord arising out of the Lease or in any way relating
thereto. Landlord confirms that, to its current actual knowledge, Tenant is not
in default under the Lease.
[Remainder of page intentionally left blank; signatures on following page]




The Crescent®/Westwood Management Corp.
-6-
20750729v.5

--------------------------------------------------------------------------------





EXECUTED as of the day and year first above written.





LANDLORD:
CRESCENT TC INVESTORS, L.P.,
a Delaware limited partnership
By:
Crescent TCI GP, LLC,

a Delaware limited liability company,
its general partner
By: /s/ Dianna Russo
Name: Dianna Russo
Title: President


TENANT:
WESTWOOD MANAGEMENT CORP.,
a New York corporation



By: /s/ Brian O. Casey
Name: Brian O. Casey
Title: President and CEO






The Crescent®/Westwood Management Corp.
-7-
20750729v.5

--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE AND LOCATION OF TWELFTH EXPANSION SPACE




exhibit10crescentamen_image1.gif [exhibit10crescentamen_image1.gif]










The Crescent®/Westwood Management Corp.
A - i
20750729v.5

--------------------------------------------------------------------------------






EXHIBIT B
WORK LETTER
This Work Letter is attached as an Exhibit to an Sixteenth Modification of
Office Lease (the “Sixteenth Modification”) between CRESCENT TC INVESTORS, L.P.,
as Landlord, and WESTWOOD MANAGEMENT CORP., as Tenant. Unless otherwise
specified, all capitalized terms used in this Work Letter shall have the same
meanings as in the Lease (as defined in the Sixteenth Modification), as modified
by the Sixteenth Modification. In the event of any conflict between the Lease,
as modified by the Sixteenth Modification, and this Work Letter, the latter
shall control. Pursuant to the terms of the Property Management Agreement
executed by Landlord and Crescent Property Services, LLC (“CPS”), CPS has agreed
to perform certain obligations as Landlord’s agent and on Landlord’s behalf,
including the obligations set forth below. The term “Premises” as used in this
Work Letter, shall mean the Current Premises together with the Twelfth Expansion
Space.
1.    Approved Construction Documents.
(A)    Tenant’s Information. Within twenty (20) Business Days after the
Effective Date of this Sixteenth Modification, Tenant shall submit to CPS (i)
the name of a representative of Tenant who has been designated as the person
responsible for receiving all information from and delivering all information to
CPS relating to the construction of the Landlord Work (as defined below), and
(ii) preliminary space plans (the “Space Plans”), prepared by an architect
approved by Landlord, providing a preliminary, conceptual layout and description
of the Tenant’s partitions. Landlord hereby approves of Corgan and DLR
Group/Staffelbach as architects to prepare the Space Plans and Construction
Documents (defined below).
(B)    Construction Documents. No later than sixty (60) Business Days after the
date CPS approves of the Space Plans, Tenant shall submit to CPS complete,
finished and detailed architectural, mechanical, electrical and plumbing
drawings and specifications for the Twelfth Expansion Space to include Tenant’s
partition and furniture layout, reflected ceiling, telephone and electrical
outlets and equipment rooms, doors (including hardware and keying schedule),
glass partitions, windows (if any), critical dimensions, structural loading
requirements, millwork, finish schedules, air conditioning and heating systems,
ductwork and electrical facilities, together with all supporting information and
delivery schedules (the “Construction Documents”). The Construction Documents
shall be prepared by architects and/or engineers selected by Tenant and approved
by Landlord in writing in advance, which approval shall not be unreasonably
withheld, conditioned or delayed. The Construction Documents shall comply with
Laws and shall be presented in a format reasonably acceptable to CPS for filing
with the appropriate governmental authorities for required permits and licenses.
(B)    CPS’s Approval. Within ten (10) Business Days following receipt of
Tenant’s Space Plans and within ten (10) Business Days following receipt of the
Construction Documents, CPS (or its designated architectural and/or engineering
firm) shall approve or disapprove such documents in writing. CPS’s approval
shall not be unreasonably withheld. In the event CPS fails to respond with its
approval or disapproval within such ten (10) Business Day period, Tenant may
deliver to




The Crescent®/Westwood Management Corp.
20750729v.5    B - i

--------------------------------------------------------------------------------





CPS a second written request for approval, which request shall state in bold,
conspicuous and all capital letters “CPS’S RESPONSE IS REQUIRED WITHIN 5
BUSINESS DAYS OR PLANS WILL BE DEEMED APPROVED”. In the event CPS fails to
respond to such notice within five (5) Business Days after CPS’s receipt of such
second request, the applicable plans and specifications shall be deemed
approved. If CPS disapproves, CPS shall provide Tenant in writing specific
reasons for such disapproval. Tenant shall submit corrected Construction
Documents within ten (10) days of receipt of CPS’s disapproval notice. CPS shall
approve or disapprove the corrected Construction Documents within five (5)
additional days from receipt thereof. Upon CPS’s approval or deemed approval,
the Construction Documents shall become the “Approved Construction Documents”.
2.    Competitive Bids. CPS and Tenant shall mutually select and approve a
maximum of five (5) but not less than three (3) general contractors who will
provide competitive lump sum bids for the Landlord’s Work according to the
Approved Construction Documents. Only subcontractors from Landlord’s approved
subcontractor list shall be allowed to work on the mechanical, electrical and
plumbing components of the Building; provided however, Landlord’s approved
subcontractor list shall include not less than three (3) subcontractors in each
of the mechanical, electrical, and plumbing trades. Only Landlord’s designated
subcontractor for fire alarm components shall be allowed to work on the same.
Tenant shall have the right, but not the obligation, to be involved in the bid
process with all rights of CPS including selection of the bidders, bid receipt
and review, and all bid and award processes including, but not limited to,
contractor interviews, preparation of bid invitation, receipt and qualification
of bids, and selection of the low qualified bidder. CPS shall enter into a
contract with the mutually selected low qualified bidder on Landlord’s standard
form of contract. Landlord hereby approves of Balfour Beatty Construction,
Pacific Builders, Inc., K2 Construction, Inc. and James R. Thompson, Inc. as
general contractors; provided, however, any general contractor from Landlord’s
approved list of contractors for the Building will be acceptable for the
Landlord Work.
3.    Landlord’s Contributions. Landlord will provide a construction allowance
equal to (a) the product of $50.00, multiplied by the number of rentable square
feet in the Twelfth Expansion Space, which equals $237,250.00 (the “Construction
Allowance”), toward the cost of constructing the Landlord Work. The Construction
Allowance shall be available for use upon the full execution of this Sixteenth
Modification. Payments shall be made directly to Landlord’s and Tenant’s
contractors and consultants performing the Landlord Work. The Construction
Allowance shall first be distributed to fund the Construction Supervisory Fee
(as set forth in Paragraph 5(B) below), then to the cost of the Landlord Work
and any Change Order thereto. The cost of the following shall be included in the
cost of the Landlord Work and may be paid out of the Construction Allowance, to
the extent sufficient funds are available for such purpose: (a) all space
planning, design, consulting or review services and construction drawings
related to the Landlord Work, (b) extension of electrical wiring from Landlord’s
designated location(s) to the Twelfth Expansion Space, (c) purchasing and
installing all building equipment for the Twelfth Expansion Space (including any
submeters and other above building standard electrical equipment approved by
CPS), (d) required metering, re-circuiting or re-wiring for metering, equipment
rental, engineering design services, consulting services, studies, and
construction services, (e) materials and labor incurred in connection with the
performance of the Landlord Work, (f) telecommunications and data cabling, (g)
moving expenses, (h) staging and temporary facilities, (i) security systems, (j)
audio-visual systems, (k) construction




The Crescent®/Westwood Management Corp.
20750729v.5    B - ii

--------------------------------------------------------------------------------





supervisory fees as provided in Paragraph 5(b) hereof, (l) communications and
data cabling, (m) Tenant’s legal fees in negotiating this Sixteenth
Modification, and (n) purchasing and installing workstations, furniture,
fixtures and other equipment for the Twelfth Expansion Space to the extent
sufficient funds are available, by reimbursement to Tenant for such actual third
party costs within 30 days after receipt of an invoice therefor; provided,
however, if Tenant so requests, Landlord shall pay such amounts directly to
Tenant’s vendors within 30 days after Tenant has provided Landlord an invoice
addressed to Landlord from such vendor together with evidence of Tenant’s
approval thereof and other necessary documentation to reasonably establish the
amount owed to the such vendor. Costs to Tenant or applied to the Construction
Allowance shall exclude, (i) bonding, (ii) work or change orders not approved in
advance by Tenant, (iii) overtime or accelerated work schedules that are not
approved in advance by Tenant, (iv) Landlord’s Requirements, and (v)
construction supervisory or management fees other than as provided in Paragraph
5(b) hereof. In addition, and provided that there are sufficient funds available
in the Construction Allowance after completion of the Landlord Work as provided
herein, Tenant may utilize the remaining portion of the Construction Allowance
toward a credit against Basic Rental (the “Rent Credit”) in an amount up to a
maximum amount of $2.00 per rentable square foot in the Twelfth Expansion Space
per year. Subject to the foregoing regarding the Rent Credit (which right to
utilize the Rent Credit shall extend beyond the end of the twelfth (12th) month
following the Effective Date of this Sixteenth Modification), if the
Construction Allowance made available to Tenant under this Work Letter is not
utilized for its intended purpose within twelve (12) months of the Effective
Date of this Sixteenth Modification solely as a result of Tenant Delay, then any
then-remaining balance thereof shall be forfeited with no further obligation on
the part of Landlord. In no event shall the Construction Allowance be used to
fund Landlord’s Requirements set forth in Paragraph 7.
4.    Construction.
(A)    General Terms. Subject to the terms of this Work Letter, CPS agrees to
cause leasehold improvements to be constructed in the Twelfth Expansion Space
(the “Landlord Work”) in a good and workmanlike manner in accordance with the
Approved Construction Documents. CPS shall (i) provide as-built drawings of the
Twelfth Expansion Space and accurate Building structure and systems information
required for preparation of the Construction Documents, and (ii) construct, or
by contractors it engages as mutually approved by Landlord and Tenant, cause to
be constructed the Landlord Work and all work required in connection therewith,
substantially in accordance with the Approved Construction Plans. Services to be
mutually provided by CPS and Tenant’s Representative will include: (1) preparing
budgets and advising Tenant on costs and building conditions affecting cost and
schedule, (2) CPS shall review Tenant’s plans and specifications for comment and
approval by CPS, (3) arrange for and attend contractor pre-construction
interviews for selection of bidders, (4) in collaboration with Tenant’s
Representative, receive/analyze/summarize contractors bids/proposals and provide
recommendations, (5) advise on cost and time saving adjustments to meet budget
and schedule objectives, (6) attend and arrange for documenting weekly progress
meetings during construction, (7) coordinate Building access and operations with
that of the Landlord Work and Tenant’s work, (8) provide regular construction
cost updates (construction cost summaries and accounting against the
Construction Allowance) to Tenant including submitting and processing Change
Orders to Tenant for approval, (9) arrange for preparation of schedules
including updates, and (10) arrange for the delivery of close-out




The Crescent®/Westwood Management Corp.
20750729v.5    B - iii

--------------------------------------------------------------------------------





documentation including as-builts, certificate of occupancy, operation and
maintenance manuals, warranties, final waivers and release of liens.
Tenant acknowledges that neither Landlord nor CPS is an architect or engineer,
and that the Landlord Work will be designed and performed by independent
architects, engineers and contractors. Accordingly, Landlord and CPS do not
guarantee or warrant that the Approved Construction Documents will comply with
Laws or be free from errors or omissions, or that the Landlord Work will be free
from defects, and neither Landlord nor CPS will have any liability therefor.
However, Landlord will warrant the construction and installation of the Landlord
Work for a period of 12 months after the date such Landlord Work is
Substantially Complete on the same basis under which Landlord requires its
contractors and architects to warrant such work. In addition, CPS’s approval of
the Construction Documents or the Landlord Work shall not be interpreted to
waive or otherwise modify the terms and provisions of the Lease. Except with
respect to the economic terms set forth in Paragraph 3 of this Work Letter, the
terms and provisions contained in this Work Letter shall survive the completion
of the Landlord Work and shall govern in all applicable circumstances arising
under the Lease throughout the term of the Lease, including the construction of
future improvements in the Premises. Tenant acknowledges that the Approved
Construction Documents must comply with (i) the definitions used by CPS for the
electrical terms used in this Work Letter, (ii) the electrical and HVAC design
capacities of the Building, (iii) Landlord’s policies concerning communications
and fire alarm services, provided that the policies concerning communications do
not limit competitive bidding to multiple subcontractors, and (iv) Landlord’s
policies concerning Tenant’s electrical design parameters, including harmonic
distortion. Upon Tenant’s request, CPS will provide Tenant a written statement
outlining items (i) through (iv) above.
Tenant shall have broad design and construction rights in connection with the
construction of the Twelfth Expansion Space, subject at all times to Tenant's
compliance with Building Rules and Regulations, including, without limitation,
all construction rules and regulations and subject to Landlord’s approval, which
approval shall not be unreasonably denied, conditioned, or delayed. Such
construction rights shall include, but shall not be limited to, the following:
(i) the use of existing, or the installation of new, communication conduit
within and between the floors; provided, however, installation of any additional
conduit for Tenant's use will be at Tenant's sole cost and expense or funded
from the Construction Allowance. Tenant shall have unrestricted access to its
pro rata share of the Building telecom risers and pathways (horizontal and
vertical), conduits and cabling. Landlord shall not restrict Tenant from (i)
access to the current eight (8) communication carriers serving the Building nor
shall Landlord charge any fees for carriers access to the Building or the
Building risers and pathways that exceeds the normal and customary fees
currently being charged (a list of the carriers and a description of the risers
and equipment space of such carriers is available from Landlord at Tenant’s
request); (ii) purchasing and installing Tenant's own cosmetic/decorative
materials, including, but not limited to, floor coverings, paint and wall
coverings; (iii) performing core drilling outside the Building’s normal business
hours, (iv) adding structural support, as designed by a structural engineer in
order to increase floor loading; (v) subject to Landlord's review and prior
approval, installation of Tenant's own security card system for access to the
Twelfth Expansion Space from the Building lobbies (in this regard, Landlord
shall permit Tenant, at Tenant's sole cost and expense, to link its security
system to the Building's security system to the extent compatible therewith);
(vi) with the exception of core drilling and offensive noise or odor generating




The Crescent®/Westwood Management Corp.
20750729v.5    B - iv

--------------------------------------------------------------------------------





activities, construction of the Landlord Work and that of Tenant’s contractors
during the Building’s normal business hours; (vii) access to the Building
loading dock and vertical transportation 24/7 at no additional cost, and (viii)
reasonable access to floors contiguous to the Twelfth Expansion Space for the
purpose of installing the Landlord Work and that of Tenant’s contractors.


(B)    ADA Compliance. Landlord shall, as an Actual Operating Expense, be
responsible for ADA (and any applicable state accessibility standard) compliance
for the core areas of the Building (including elevators, Common Areas, and
service areas), the Project’s parking facilities and all points of access into
the Project. Tenant shall, at its expense, be responsible for ADA (and any
applicable state accessibility standard) compliance in the Premises, including
restrooms on any floor now or hereafter leased or occupied in its entirety by
Tenant, its Affiliates or transferees. Neither Landlord nor CPS shall be
responsible for determining whether Tenant is a public accommodation under ADA
or whether the Approved Construction Documents comply with ADA requirements,
including submission of the Approved Construction Documents for review by
appropriate state agencies. Such determinations, if desired by Tenant, shall be
the sole responsibility of Tenant.
(C)    Substantial Completion. The Landlord Work shall be deemed to be
“Substantially Complete” with respect to the Twelfth Expansion Space on the date
that (i) all Landlord Work with respect to the Twelfth Expansion Space (other
than any details of construction, mechanical adjustment or any other similar
matter, the noncompletion of which does not materially interfere with Tenant’s
use or occupancy of the Twelfth Expansion Space) has been performed in
accordance with the Approved Construction Documents (as modified by any Change
Order approved in writing by Landlord and Tenant), (ii) CPS has obtained all
required final inspection approvals and/or necessary certificates allowing
occupancy from all applicable authorities, (iii) all Building systems and
equipment and that of the Landlord Work are fully tested and operational; and
(iv) Tenant has had access to the Twelfth Expansion Space to install furniture,
fixtures and equipment for a period of ten (10) Business Days. Prior to the
Twelfth Expansion Space (or any portion thereof) being delivered to Tenant, a
representative of Landlord and a representative of Tenant shall walk through the
Twelfth Expansion Space (or such portion thereof) and jointly prepare a list of
minor items which, in the mutual opinion of Landlord and Tenant, have not been
fully completed or which require repair (the “Punch List Items”). Landlord shall
cause its contractor to complete or repair the Punch List Items within 30 days
after the date of the “walk-through”. Tenant shall not be entitled to any
abatement of any rental obligations as pertains to the Twelfth Expansion Space
pending completion of the Punch List Items. In the event that Tenant takes
possession of any portion of the Twelfth Expansion Space following the
construction of Landlord Work in such portion of the Twelfth Expansion Space in
the absence of having created a punch list, Tenant will be deemed to have waived
its right to create a punch list with respect to such portion of the Twelfth
Expansion Space and shall be deemed to have accepted such portion of the Twelfth
Expansion Space in its "AS IS" condition; provided, that Tenant will not be
deemed to have waived any of Landlord’s warranty or repair obligations under the
Lease. Time is of the essence in connection with the obligations of CPS and
Tenant under this Work Letter. Except as provided in Paragraph 1 of the
Sixteenth Modification, neither Landlord nor CPS shall be liable or responsible
for any claims incurred (or alleged) by Tenant due to any delay in achieving
Substantial Completion for any reason. Tenant’s sole and exclusive remedy for
any delay in achieving Substantial Completion for any reason other




The Crescent®/Westwood Management Corp.
20750729v.5    B - v

--------------------------------------------------------------------------------





than Tenant Delay (defined below) shall be as provided in Paragraph 1 of the
Sixteenth Modification. “Tenant Delay” means any act or omission of Tenant or
its agents, employees, vendors or contractors that actually delays the
Substantial Completion of the Landlord Work, including: (i) Tenant’s failure to
furnish information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (ii) Tenant’s selection of long-lead equipment or
materials; (iii) changes requested or made by Tenant to previously approved
plans and specifications; or (iv) performance of work in the Twelfth Expansion
Space by Tenant or Tenant’s contractor(s) that creates an actual delay in the
performance of the Landlord Work. CPS shall diligently pursue the completion of
the Landlord Work and Landlord’s Requirements.
5.    Costs.
(A)    Change Orders and Cost Overruns. CPS’s and Tenant’s written approval is
required in advance of all changes to, and deviations from, the Approved
Construction Documents (each, a “Change Order”), including any (i) omission,
removal, alteration or other modification of any portion of the Landlord Work,
(ii) additional architectural or engineering services, (iii) changes to
materials, whether building standard materials, specially ordered materials, or
specially fabricated materials, or (iv) cancellation or modification of supply
or fabrication orders. Except as otherwise expressly provided in this Work
Letter, all costs of the Landlord Work in excess of the Construction Allowance
including Change Orders requested by Tenant and approved by CPS which increase
the cost of the Landlord Work (collectively, “Cost Overruns”) shall be paid by
Tenant to Landlord within 10 days of receipt of Landlord’s invoice. In addition,
at either Landlord’s or CPS’s election, Tenant shall prepay any projected Cost
Overruns within 10 days of receipt of Landlord’s invoice for same (subject to
reconciliation between the parties, in case of any underpayment or overpayment
by Tenant, once the actual total costs of construction are determined). CPS may
stop or decline to commence all or any portion of the Landlord Work until such
payment (or prepayment) of Cost Overruns is received. Tenant’s failure to pay,
when due, any Cost Overruns or the cost of any Change Order shall constitute an
event of default under the Lease, as modified by the Sixteenth Modification,
subject to applicable notice and cure periods.
(B)    Construction Supervisory Fee. Within 10 days following the date of
invoice, Tenant shall, for supervision and administration of the construction
and installation of the Landlord Work depicted in the Approved Construction
Documents plus any approved Change Orders related thereto, pay Landlord a
construction supervisory fee equal to 2% of the hard construction costs of the
Landlord Work, as defined by the contract for construction with the selected
general contractor. Such fee may be paid from the unused portion of the
Construction Allowance (if any). Tenant’s failure to pay such construction
supervisory fee when due shall constitute an event of default under the Lease,
as modified by the Sixteenth Modification, subject to applicable notice and cure
periods.
6.    Acceptance. By taking possession of the Twelfth Expansion Space for the
purpose of conducting its business, Tenant agrees and acknowledges that (a) the
Twelfth Expansion Space is usable by Tenant as intended; (b) neither Landlord
nor CPS has any further obligation to perform any Landlord Work or other
construction (except Punch List Items, if any agreed upon by CPS and Tenant in
writing) with respect to the Twelfth Expansion Space; and (c) both the Building
and the




The Crescent®/Westwood Management Corp.
20750729v.5    B - vi

--------------------------------------------------------------------------------





Twelfth Expansion Space are satisfactory in all respects. The foregoing shall
not constitute a release or waiver of any of Landlord’s warranty or repair
obligations under the Lease.


7.    Landlord’s Requirements. At Landlord’s sole cost and expense (and not to
be paid from the Construction Allowance), Landlord shall remedy any floor slab
condition in the Twelfth Expansion Space that exceeds ½ inch up or down
deviation within 10 feet (“Landlord’s Requirements”). Landlord will cause the
Landlord’s Requirements to be completed by August 15, 2018.


[Remainder of page intentionally left blank; signatures on following page]




The Crescent®/Westwood Management Corp.
20750729v.5    B - vii

--------------------------------------------------------------------------------









CPS:

CRESCENT PROPERTY SERVICES, LLC,
a Delaware limited liability company




By: /s/ John L. Zogg, Jr.    
Name: John L. Zogg, Jr.    
Title: Managing Director    


TENANT:

WESTWOOD MANAGEMENT CORP.,
a New York corporation



By: /s/ Brian O. Casey    
Name: Brian O. Casey    
Title: President and CEO    


AGREED, ACKNOWLEDGED AND ACCEPTED
by Landlord as of the 11th day of July,
2018:


CRESCENT TC INVESTORS, L.P.,
                        a Delaware limited partnership

                        By:    Crescent TCI GP, LLC,
                            a Delaware limited liability company,
                            its general partner


                            By: /s/ Dianna Russo
                            Name: Dianna Russo
                            Title: President




The Crescent®/Westwood Management Corp.
20750729v.5    B - viii